DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed on June 2, 2021, has been entered.  Claims 1, 23, 29, 39, and 40 have been amended as requested.  Claims 8, 26, and 35 have been cancelled.  Thus, the pending claims are 1-7, 9-25, 27-34, and 36-40, with claims 29-34 and 36-40 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the claim rejection under 35 USC 112 as set forth in section 8 of the last Office action (Non-Final Rejection mailed March 2, 2021).  Additionally, said amendment is sufficient to overcome the prior art rejections set forth in sections 11 and 12 of the last Office action.  However, the following new prior art rejections are set forth below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 2002/0012764 issued to Magee et al. and US 2004/0013849 issued to Kobayashi.
Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract).  The elastomer backing comprises an elastomer blended with a magnetic powder (abstract).  The base, which supports the mat body, is also magnetized by magnet rubber spread on a support surface (abstract).  The mat body is attached to the base to form a unitary structure, but can be easily detached due to the magnetic attraction (abstract).  
The backing of the mat body is formed of an elastomer coating blended with a magnetic powder, while the supporting surface of the base is formed of a magnetic rubber sheet (col. 3, lines 36-50 and col. 4, lines 6).  The elastomer of the mat body backing may be nitrile-butadiene rubber (NBR), styrene-butadiene rubber (SBR), ethylene-propylene-diene rubber (EPDM), soft vinyl chloride resin, and the like (col. 6, line 64-col. 7, line 7).  The magnetic powder to be blended into the backing may be iron, iron alloy, tri-iron tetroxide (magnetite), or ferrite (col. 7, lines 8-10).  The magnetic powder has a grain size of 0.1-10 microns and is blended in an amount of 20-1300 parts by weight (pbw), preferably 50-500 pbw per 100 pbw of the elastomer 
The base of the separable floor mat is a magnetic rubber sheet having a flat surface for supporting the mat body (col. 8, lines 33-35).  Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 12-21).  The elastomer may be the same elastomer as employed in the mat body, preferably NBR (col. 8, lines 43-45).  The ferromagnetic material may include ferrite magnet, cobalt, aluni or alunico, rare earth cobalt, soft ferrite powder, and permalloy powder (col. 8, lines 46-48).  Specific ferrites include barium iron oxide, magnesium iron oxide, and strontium iron oxide (col. 8, lines 48-52).  The ferromagnetic powder has a grain size of 0.1-10 microns and is present in an amount of 50-1300 pbw, preferably 50-800 pbw per 100 pbw of the elastomer (col. 8, lines 61-65).  The elastomer of the base may include a vulcanizing agent and a vulcanization promoting agent (col. 9, lines 6-11).  The base may be made entirely or partially of the magnetic rubber sheet (col. 9, lines 23-29).  
The base fabric (i.e., primary backing) may be a woven, nonwoven, or knit fabric comprising synthetic fibers, such as polyester, polyamide, acrylic, or polyolefin (col. 6, lines 28-37).  The pile yarns may be cotton, rayon, polyvinyl alcohol, acrylic, nylon, or any other synthetic fiber (col. 6, lines 49-53).  Said pile yarns may be tufted into the base fabric and may form a cut pile or loop pile surface (col. 6, lines 53-57).  The mat body may be removed from the base, washed, and replaced for use (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21).

Regarding exception (a), while Nagahama states, “Though the mat body used in the present invention is constructed as described above, it should be noted that there is no particular limitation on the planar shape, the length of the mat pile, the shape of the surface portion or the color” (col. 6, lines 22-25), the reference is silent with respect to an explicit teaching that the pile face yarns are dyed and printed.  However, dyeing and printing of carpet fabrics is well known in the art.  For example, Magee teaches carpet having color, pattern, design, and/or the like applied by a jet dye (i.e., digital printing) process onto carpet yarn that is pre-dyed or colored with a single or multiple colors, such as solution dyed, yarn dyed, naturally colored, or the like yarns (abstract and sections [0018], [0042], and [0067]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to solution dye and digitally print the pile carpet of Nagahama in order to achieve a desired color, pattern, and/or design.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (a) is rejected as being obvious over the cited prior art.  
Regarding exception (b), while Nagahama teaches the base component is located within a recess of the mat body of the separable floor mat, it would have been obvious to employ a mat body and base component without a recess. For example, Kobayashi teaches a separable multi-component floor mat wherein the base portion may contain a recess or be flat (section [0039] and Figures 13 and 14). When the base portion preferably has a shape that complements the 
Regarding claims 12 and 17, Nagahama fails to explicitly teach the magnetic particles are non-degradable and paramagnetic or superparamagnetic.  Although the cited prior art does not explicitly teach the claimed properties of being non-degradable and paramagnetic or superparamagnetic, it is reasonable to presume that said property limitations would obviously be met by the Nagahama invention having the modified dyed and printed face yarns as taught by Magee.  Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) used to produce a like magnetic floor mat product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  
Thus, claims 12 and 17 are rejected along with parent claim 1.

Regarding claim 22, Nagahama fails to explicitly teach the strength of magnetic attraction is greater than 50 gauss.  Although the cited prior art does not explicitly teach the claimed strength property, it is reasonable to presume that said property limitation would obviously be met by the Nagahama invention having the modified dyed and printed face yarns as taught by Magee.  Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) and in the similar production steps (i.e., mixing said magnetically receptive particles in a rubber material, vulcanizing, and magnetizing at a force of 0.1x106-2.0x106 GOe) used to produce the two component floor mat product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, claim 22 also stands rejected as being obvious over the cited Nagahama and Magee references.

Regarding claim 27, which limits the floor mat to further include “at least one alignment and deployment mechanism selected from textile component configurations that reduce surface area, a film material, a sheeting material, and combinations thereof,” while Nagahama does not explicitly teach an alignment or deployment mechanism, the reference teaches a frame around the edges of the mat body shaped to cover the upper surface of the base (col. 4, lines 7-26 and Figure 2).  Such a shaped frame can be interpreted as an alignment and deployment mechanism for correct placement and installation of the mat body on the base, wherein said base fits into a pocket (i.e., “configuration of reduced surface area”) formed by the frame on the underside of said mat body.  Therefore, claim 27 also is held obvious over the cited prior art. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 2002/0012764 issued to Magee et al. and US 2004/0013849 issued to Kobayashi, as applied to claim 1 above, and in further view of US 2002/0028313 issued to Blum et al. and MX PA06010218 issued to Sotelo.
Nagahama, Magee, and Kobayashi fail to teach the presence of an electronic sensor in the floor mat. However, such sensors are known in the art of floor mats. For example, Blum discloses a floor mat having a sensor system that detects the presence of a person on the floor mat (section [0092] and Figure 13).  Additionally, Sotelo discloses a sensor adaptable to a floor mat for activating a circuit when stepped on by a person (abstract).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are moot in view of the new prior art rejections set forth above.  
However, in response to applicant’s argument that the present invention recognizes a problem and provides an improved solution not recognized in the prior art (Amendment, page 10, 1st paragraph), Nagahama does teach a mat body that is easily detatchable from a base component due to magnetic attraction between the two, wherein said mat body may be removed from the base, washed, and replaced for use repeatedly.  In fact, Nagahama states, “In contrast with the above-mentioned adhesion methods, the adhesion utilizing the magnetic material maintains the adhesive force favorably and stably against changes in an external environment, varies little even after many times of washing, and stably maintains the adhesive force as a whole” (col. 2, lines 59-63).  Additionally, Nagahama teaches the following (col. 4, lines 27-35):
The separate mat having the above-mentioned two features of the present invention utilizes the magnetic force for adhering the mat body and the base rubber together. Therefore, the adhesive force is stably obtained from the initial stage of adhesion until the mat body is peeled off.  The adhesion maintains good adhesive force even against a change in an external environment, changes little with the passage of time even after washing many times and maintains a stable adhesive force as a whole. 

Furthermore, the working examples were evaluated after use and washing, up to 50 times (col. 11, lines 14-21).  Thus, contrary to applicant’s assertion, Nagahama does in fact recognize the 
With respect to the rejection of claim 28, applicant reiterates arguments (Amendment, page 10, 3rd paragraph – page 11, 3rd paragraph) previously presented in the amendment filed January 19, 2021 (page 9, 7th paragraph – page 10, 5th paragraph).  As such, applicant’s attention is directed to the response set forth in section 14 of the last Office action.  


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        June 9, 2021